SUPPLEMENT Dated April 26, 2011 To The Current Prospectus ING GoldenSelect Granite PrimElite Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B And ING PrimElite Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account EQ And ING GoldenSelect Empire PrimElite Issued By ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our CustomerService Center at 1-800-366-0066. Effective April 29, 2011 the following fund name changes apply to the investment portfolios listed below. These investment portfolios are currently open to new investments. List of Fund Name Changes Former Fund Name Current Fund Name ING Van Kampen Comstock Portfolio ING Invesco Van Kampen Comstock Portfolio (Class S) ING Van Kampen Equity and Income Portfolio ING Invesco Van Kampen Equity and Income Portfolio (Class S) ING Van Kampen Growth and Income Portfolio ING Invesco Van Kampen Growth and Income Portfolio (Class S) PrimElite – Granite PE – Empire PE – X.GRPE-11 04/11 SUPPLEMENT Dated April 26, 2011 To The Current Prospectus ING GoldenSelect Generations ING GoldenSelect DVA Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B And ING GoldenSelect DVA Plus NY Issued By ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. Effective April 29, 2011 the following subadviser and fund name changes apply to the investment portfolios listed below. These investment portfolios are currently open to new investments. List of Subadviser and Fund Name Changes Former Fund Name Current Fund Name ING Wells Fargo Health Care Portfolio ING BlackRock Health Sciences Opportunities Portfolio (Class S) Former Subadviser: Wells Fargo Funds Management, LLC Current Subadviser: BlackRock Investment Management, LLC ING Columbia Small Cap Value Portfolio ING Columbia Small Cap Value II Portfolio (Class S) ING Van Kampen Comstock Portfolio ING Invesco Van Kampen Comstock Portfolio (Class S) ING Van Kampen Equity and Income Portfolio ING Invesco Van Kampen Equity and Income Portfolio (Class S) ING Van Kampen Growth and Income Portfolio ING Invesco Van Kampen Growth and Income Portfolio (Class S) Gen-DVA-DVA Plus NY – X.GSGD-11 04/11
